Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 10,24 and their respective dependents is/are allowed.
The prior art fails to disclose cause communication with at least one fixed wireless access (FWA) device within wireless range of the computerized premises device to request supplementation of the wireless connection, the at least one fixed FWA device configured to operate within a 20frequency range between 3.550 and 3.70 GHz inclusive; obtain second data from the at least one FWA device enabling establishment of at least a second wireless connection, the second wireless connection between the computerized premises apparatus and the at least one FWA device; and based at least on the obtained second data, cause establishment of the at least 25second wireless connection via at least one frequency within a spectrum grant, wherein the establishment of the at least second wireless connection is configured to follow a receipt of the spectrum grant.

Claim(s) 31 and their respective dependents is/are allowed.
The prior art fails to disclose communicate second data to the another computerized premises apparatus, the second data relating to the determined amount of wireless bandwidth, the second data enabling the another computerized premises apparatus to determine whether to establish the wireless connection based at least on the received data and an adequacy of the determined amount of 5wireless bandwidth; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.